                             ADDABBO • GREENBERG
                                               LAW
TODD D. GREENBERG
DOMINIC L. ADDABBO *
        ----------
GRACE ADDABBO GAMBINO
CAITLIN N. YOUNG**
        ----------
COUNSEL TO THE FIRM:
HYMAN J. GREENBERG (dec’d)
JILL C. STONE
HELEN P. EICHLER
ALAN T. ROTHBARD
JAMES H. O’HARE
        ----------
*NY & FLA BAR
**NY & NJ BAR




                                                                       July 20, 2020

Via: ECF

Honorable Denis R. Hurley
United States District Court Judge
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                        RE:    USA v. Eduard Matulik
                               Case No.: CR-19-582
                               Request for Travel Permission to Search for Housing

Honorable Sir:

        Please be advised that this office represents the above-named Defendant.

        Please accept this letter as a request for permission for the Defendant to travel, on a limited
basis as set forth below, throughout the State of New York and the State of Pennsylvania for the
purpose of obtaining housing accommodations for himself.

        Mr. Matulik currently resides at 110 James Street North. Massapequa, New York 11758,
a private home.

        However, as a result of his arrest in this matter and the economy in general due to COVID-
19, he is currently unemployed and unable to obtain employment. The expenses of his home in
New York are too much to carry and Mr. Matulik hopes to sell his home and move permanently
to either Upstate New York or a County in Pennsylvania, which is more affordable.


        (718) 268-0400 FAX (718) 575-9869 • QUEENSLAW.COM • EMAIL: TODD@QUEENSLAW.COM
                       118-21 QUEENS BOULEVARD • SUITE 306 • FOREST HILLS, NY 11375
       He would have to make several trips to different possible locations, after doing his initial
research, to search for his future residence.

       I am hoping that Your Honor will allow these trips, for purposes of obtaining residence,
with each trip being approved by Pre-Trial Service Officer Marnie Gerardino, to whom Mr.
Matulik will provide the dates he is traveling, where he will be staying, and his travel
arrangements.

        Pre-Trial Services Officer Marnie Gerardino and AUSA Alex Mindlin have no objections
to these proposed trips under these conditions.

       Thank you for your consideration of this request.

                                                            Very truly yours,

                                                            ADDABBO & GREENBERG

                                                            /s/Todd D. Greenberg
                                                            Todd D. Greenberg, Esq.


TDG/id




       (718) 268-0400 FAX (718) 575-9869 • QUEENSLAW.COM • EMAIL: TODD@QUEENSLAW.COM
                      118-21 QUEENS BOULEVARD • SUITE 306 • FOREST HILLS, NY 11375
